Case: 11-20838     Document: 00511924992         Page: 1     Date Filed: 07/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2012
                                     No. 11-20838
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RAMIRO GUERRA BOCANEGRA, SR.,

                                                  Plaintiff-Appellant

v.

OLIVER BELL; RISSIE OWENS; BRAD LIVINGSTON; STUART JENKINS;
KEITH WARREN; MARIA WOLSKY; URSULA CLARK; GEORGE C ZOLEY;
BEN REID, JR.; JORGE DOMINCIS; ERIC PIERSON; BRIAN JEFFREY;
TAMRILYN SIMIEM; JOHN ONTIVARAS; ROBERT MCKNIGHT,


                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2700


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Ramiro Guerra Bocanegra, Sr., former Texas prisoner # 831945, appeals
the district court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to state
a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). In his complaint, he alleged
that although he had been granted “liberty parole,” he was being wrongfully


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20838   Document: 00511924992      Page: 2   Date Filed: 07/18/2012

                                  No. 11-20838

confined to a halfway house without due process or equal protection of the law.
He contended that by placing him in a halfway house, the defendants forced him
to endure prison-like conditions, deprived him of employment, and required that
he perform forced labor. Bocanegra’s motion for judicial notice, in which he
advises that he is challenging the constitutionality of the Prison Litigation
Reform Act and the exhaustion requirement for a habeas corpus petition, is
GRANTED.
      As an initial matter, Bocanegra has not shown that the district court
clearly abused its discretion in denying his request for the appointment of
counsel. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor,
691 F.2d 209, 212 (5th Cir. 1982). Also, to the extent that Bocanegra attempts
to raise claims relating to religious freedom and his access to the courts, he did
not raise these claims in the district court, and they will not be considered for
the first time on appeal. See Sama v. Hannigan, 669 F.3d 585, 590 & n.7 (5th
Cir. 2012).
      We review de novo a dismissal for failure to state a claim under
§ 1915(e)(2)(B)(ii) using the same standard applicable to dismissals pursuant to
Federal Rule of Civil Procedure 12(b)(6). Black v. Warren, 134 F.3d 732, 733-34
(5th Cir. 1998). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks and citation omitted).
      With regard to his argument that the defendants violated his due process
rights by placing him in a halfway house, Bocanegra fails to state a claim for
relief because he does not show that the condition was stigmatizing or invasive.
See Meza v. Livingston, 607 F.3d 392, 401 (5th Cir. 2010). Moreover, a prisoner
does not have a constitutional right to be housed in a particular facility. See
Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995); see also Olim v. Wakinekona,
461 U.S. 238, 244-45 (1983).

                                        2
   Case: 11-20838   Document: 00511924992      Page: 3   Date Filed: 07/18/2012

                                  No. 11-20838

      Bocanegra’s argument that the defendants interfered with his ability to
obtain employment is belied by the record; his parole activity sheets reflect that
he was allowed to leave the halfway house in search of employment and
otherwise received “job assistance.” His allegations with regard to being “forced”
into “free labor” are conclusional, unsupported, and thus do not warrant relief.
See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990). Insofar as Bocanegra
alleges an equal protection violation, his vague and unsubstantiated allegations
that his equal protection rights have been violated are insufficient to raise a
constitutional claim. See Pedraza v. Meyer, 919 F.2d 317, 318 n.1 (5th Cir.
1990). Lastly, any assertion that state rules and regulations were broken in
connection with Bocanegra’s parole does not state a constitutional claim. See
Jackson v. Cain, 864 F.2d 1235, 1252 (5th Cir. 1989). Because Bocanegra failed
to allege a constitutional violation, we AFFIRM the district court’s dismissal of
his § 1983 claims for failure to state a claim. See Johnson v. Dallas Indep. Sch.
Dist., 38 F.3d 198, 204 (5th Cir. 1994).
      MOTION GRANTED; AFFIRMED.




                                           3